Exhibit 10.63

 

LOGO [g257108g04d78.jpg]

AMD Austin

7171 Southwest Parkway

Austin TX 78735

T 512.602.1000

amd.com

Personal and Confidential

October 6, 2011

Dear Mark:

At Advanced Micro Devices, Inc. (AMD), we believe that a great company is made
up of great people. In that spirit, we are pleased to extend to you this offer
of employment in our growing company to be based in Sunnyvale, CA.

You are being offered the position of Senior Vice-President & Chief Technology
Officer, reporting to Rory Read, President & Chief Executive Officer.

Your employment will begin on a mutually acceptable date between you & Rory
Read. All new AMD employees start on a Monday.

Base Salary Your initial bi-weekly salary will be $21,153.85 ($550,000.00
annualized). All payments are subject to deductions and withholdings required by
law.

Sign-On Bonus You will also receive a one-time gross sign-on bonus of $450,000
(subject to federal and state withholding taxes) to be paid within 30 days of
your date of hire at AMD. Although you will receive this bonus within 30 days of
your hire date, the bonus is only earned in its entirety when you have been
employed at AMD for one full year. If your AMD employment terminates prior to
one year from hire date, you must repay to AMD all or a prorated amount of the
bonus according to the terms and conditions of the enclosed Sign-On Bonus
Agreement. You must sign and date the enclosed Sign-On Bonus Agreement, and
return the original of the agreement along with the original of this executed
offer and acceptance letter.

Executive Incentive Plan You will be eligible to participate in AMD’s Executive
Incentive Plan (Bonus Plan) in accordance with the terms and conditions of the
applicable Bonus Plan document. Your initial target bonus opportunity will be
100% of your Base Salary. All Bonus Plan payments are at the discretion of AMD
management and may be adjusted based on job performance, business conditions
and/or employment dates. Target bonus opportunities are subject to review and
may be adjusted, generally each plan year. All Bonus Plan payments are subject
to deductions and withholdings required by law.

 

Initials             



--------------------------------------------------------------------------------

Long Term Incentives You will be granted a quantity of stock options and
restricted stock units (RSU’s) with a combined target value equivalent to USD
2,500,000. The formula for determining the number of RSU’s and stock options
follows:

 

  •  

# of RSU’s = USD 1,500,000 divided by the 30-day average closing price through
the grant date

 

  •  

# of stock options = USD 1,000,000 divided by the 30-day average closing price
through the grant date and divided by 41.71%(Q3 2011 option pricing valuation
using the Binomial Option Pricing Model)

The Board of Directors has approved both grants and has set the date of grant as
the 15th of the month following your first day of employment with AMD. The RSU’s
will generally vest over a 36 month period from date of grant: 33.3% after
approximately 12 months from the date of grant, and then 33.3% every 12 months
over the next 24 months, assuming continuous active service. The stock options
will vest over a 36 month period from the date of grant: 33.3% after
approximately 12 months from the date of grant, and then 8.3% every three months
over the next 24 months, assuming continuous active service. The stock option
and RSU grants are an opportunity provided by Advanced Micro Devices, Inc. that
is separate from and in addition to your regular compensation, with rights and
obligations governed by the applicable equity plan documents.

Benefits AMD makes available to its employees a comprehensive benefits program,
including medical, dental, vision, life and disability coverage, and 401(k)
retirement savings plan. You will receive additional details about these
benefits, including eligibility terms.

Vacation and Holidays At the outset of your employment, you will be eligible for
15 days of vacation per calendar year, pro-rated during your first calendar year
of employment. In addition, AMD offers its employees at least 10 paid holidays
each year.

Background Check and Export License Requirements This offer is contingent upon
you successfully passing a background investigation to be performed by AMD’s
Security Investigations Department. As lawfully permitted, this background
investigation includes an investigation of criminal records, previous employment
history and references, and educational background. If applicable, this offer is
also contingent on AMD successfully obtaining an export license for you in
accordance with government regulations. Please protect your current employment
until the background check and export license processes are complete.

Proof of Employment Eligibility In accordance with the requirements of the
Immigration Reform and Control Act of 1986, you will be required to complete an
I-9 Employment Authorization Verification form and provide AMD with documents to
verify your identity and your legal right to work in the United States. You must
present this documentation on your first day of employment.

AMD Agreement and Acknowledgments This offer is contingent upon you signing and
returning the enclosed AMD Agreement and completing all new employee orientation
requirements (including acknowledging AMD’s Worldwide Standards of Business
Conduct). Your employment with AMD is “at-will,” which means that you or AMD may
terminate it at any time, with or without cause or notice. By signing this
letter, you acknowledge that you are not aware of any legal or contractual
reason you cannot accept employment with or perform work for AMD. The terms in
this letter accurately and completely describe your employment agreement with
AMD, and supersede any other oral or written agreements or promises made to you.

 

Initials             



--------------------------------------------------------------------------------

If the terms of this offer are acceptable to you, please initial each page, sign
your name below and return the original signed and dated document to me. This
offer will remain open until Wednesday October 12, 2011. If you have any
questions, please feel free to contact me.

Mark, we look forward to you joining AMD’s winning team!

Sincerely,

 

LOGO [g257108g60f50.jpg]

John Termotto

Head of Global Talent Acquisition

1-800-538-8450 x50279

 

Agreed to and accepted by:        

/s/ Mark D. Papermaster

    

 

   Signature      Start Date*   

October 7, 2011

Date Signed

 

* If a start date has been agreed upon, please indicate that date above. If a
date has not yet been determined, please contact your recruiter. Please note
that all new AMD employees start on a Monday.

 

Initials             